          Case 2:18-cv-01851-JCM-NJK Document 49 Filed 06/15/21 Page 1 of 1




 1
 2                             UNITED STATES DISTRICT COURT
 3                                     DISTRICT OF NEVADA
 4
 5   KAREN LASMARIAS,                                      Case No. 2:18-cv-01851-JCM-NJK
 6             Plaintiff,                                                ORDER
 7   v.                                                              [Docket No. 48]
 8   UNIVERSITY MEDICAL CENTER OF
     SOUTHERN NEVADA, et al.,
 9
               Defendants.
10
11         Pending before the Court’s is Philip J. Trenchak and Victoria Mullins’ motion to withdraw
12 as counsel for Plaintiff. 1 Docket No. 48. Any response to the motion may be filed no later than
13 June 29, 2021.
14         The Court hereby SETS a hearing on counsel’s motion to withdraw for 10:00 a.m. on July
15 19, 2021 in Courtroom 3C. Plaintiff’s counsel are required to attend the hearing in person. Since
16 Plaintiff may reside in Arizona, see id at 5, she may appear either telephonically or in person. If
17 Plaintiff chooses to appear telephonically, she must join the hearing by calling the Court
18 conference line at 877-402-9757, at least five minutes prior to the hearing. The conference code
19 is 6791056. In order to ensure a clear recording of the hearing, the call must be made using a land
20 line phone. Cell phone calls, as well as the use of a speaker phone, are prohibited.
21         IT IS SO ORDERED.
22         Dated: June 15, 2021
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26         1
            The instant motion also submits Defendants’ counsel do not object to a stay of discovery
   or an extension of discovery deadlines, “so that Plaintiff is able to retain new counsel.” Docket
27 No. 48 at 2. “For each type of relief requested or purpose of the document, a separate document
   must be filed and a separate event must be selected for that document.” LR IC 2-2(b). The Court,
28 therefore, does not address this request.

                                                    1
